Appeal by employer and carrier from awards of compensation and death benefits. The deceased was employed as a truck driver. On the day in question he was sent by his employer to obtain a truckload of bricks. He testified that while enroute, fumes escaping from a faulty muffler seeped into the cab and gave him some discomfort. The bricks were not- loaded upon the truck to his satisfaction and he took a hand in rearranging part of the load. In so doing, it is his testimony that he moved 1,000 to 1,200 bricks weighing approximately five pounds each. Immediately upon the completion of this work he was taken with a sudden pain over his heart and became unconscious. His condition was diagnosed as acute myocarditis from which he subsequently died. There was sufficient evidence to indicate that the strain and exertion of rearranging the bricks superimposed upon a pre-existing but nondisabling hypertension caused the disability and death. This constituted an accident arising out of and in the course of decedent’s employment within the intent and meaning of the Workmen’s Compensation *731Law. Whether or not the fumes from the faulty muffler contributed to the occurrence is immaterial. We find no reversible errors in the admission of evidence nor do we find that subdivision 8 of section 15 of the Workmen’s Compensation Law has any application to the facts herein presented. Awards unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Deyo, Bergan and Coon, JJ.